Temple, J., dissenting.
I am unable to agree with the conclusion reached by'my associates. I fully concur, however, in the view that the consolidated city and county is a municipal corporation. The Consolidation Act of 1856 realized the intention stated.in its title. It repealed the several charters theretofore existing of the city, and it consolidated the government of the city and *336the county. The two governments were merged, and both—so far as rights and liabilities and public functions were concerned—were continued in a new corporation then created—the consolidated city and county. It succeeded to all the property rights and liabilities of both, and its officers performed all the functions which had been performed by county officers, and also all the functions imposed upon them which were purely municipal; all were, however, the officers of the municipal corporation. In no sense can it be said that some were county officers and that some were city officers. The sheriff and county clerk are as much officers of the municipal corporation as the mayor or the police judge.. Whatever may be said of their powers and duties, they are part and parcel of the corporate organization known as the city and county of San Francisco. Any one officer is no less so than another. The legislature could then have made of the new corporation anything it chose, and it chose to create a consolidated government upon which it imposed the duties, and to which it granted the powers, both of a city and of a county. It was thus enabled to maintain the relation of the state to the territory as a county, and to give to the inhabitants the benefit of a city government.
But the officers of the consolidated government, who had the powers and performed the duties elsewhere performed by county officers, did so as officers of the new consolidated municipality.
These pow’ers. and duties were expressly conferred upon them in the act of 1856 as officers of the municipality. Section 4 of that act provides: “All the existing provisions of law defining the powers and duties of county officers, except those relating to supervisors and boards of supervisors, so far as the same are not repealed or altered by the provisions of this act, shall be considered as applicable to officers of the said city and county of San Francisco, acting or elected under this act.”
We cannot, therefore, select certain officers and say that they are county officers, and of others that they are *337city officers, for all are municipal officers, and municipal officers only. Therefore, if it be true that the legislature cannot in this mode change the terms of the officers of the municipality because that would be to alter the charter, this law can have no application to the city and county of San Francisco.
It would not follow from this that general laws affecting the powers and duties of county officers would not. apply to the officers of the consolidated city and county,. The idea of a consolidated government of this character-is that thereby the state provides for the inhabitants of" the included territory the benefit of a county government.. To do this effectually such laws must apply to the consolidated government.
As to the corporate existence of the municipality and the officers through whom the corporate functions shall be discharged, no reason exists why such interference should be allowed, and, if it were conceded that the legislature could so change the municipal charter, we cannot presume that it was intended. It was not necessary that the act shall include the consolidated city and county in order that the law shall have a general and uniform operation. The city and county of San Francisco is not a mere county, but is recognized in the constitution itself again and again as constituting a class apart. Of course, if it is a municipal corporation, and, therefore, the legislature cannot thus change its charter, this point need not be further discussed.
In ray opinion" the legislature did not intend to ordain that some of the officers should hold office for four years and others for two, there being no reason for the difference.
Beatty, C. J., concurred in the dissenting opinion of Mr. Justice Temple.
Rehearing denied.